Citation Nr: 0211148	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  93-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post fracture of the left wrist with malunion and chronic 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) granted entitlement to service 
connection status post fracture left wrist with malunion and 
chronic pain and awarded a rating of 10 percent.

In April 1995, the Board remanded this matter to the RO for 
further development, including an attempt to afford the 
veteran a Department of Veterans Affairs (VA) examination and 
to make an inquiry to the veteran concerning recent treatment 
for her left wrist disorder.  

In September 1997, the Board remanded this matter, noting 
that the veteran had failed to report of a scheduled 
examination.  The Board also noted the argument advanced by 
the veteran's representative that the veteran did not live in 
Puerto Rico, where the examination was scheduled to occur.  
The Board requested the RO to determine the propriety of the 
location chosen for the VA examination.

In May 1998, the Board remanded this matter to allow the 
appellant or her representative the opportunity to file a VA 
Form 646.  Her representative filed the form in June 1998 and 
indicated that there was no further argument.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claims.

3.  The veteran's disability from fracture of the left 
(minor) wrist with malunion and chronic pain is manifested by 
subjective complaints of occasional pain and objective 
findings of decreased strength in the left wrist, without 
clinical evidence of nonunion of the radius or ulna, nor 
clinical evidence of limitation of left wrist or forearm 
motion.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs to assist 
in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
status post fracture of the left wrist with malunion and 
chronic pain have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5211, 5212 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has filed a Notice of Disagreement and has 
perfected an appeal of a March 1992 rating decision which 
granted entitlement to service connection for a left wrist 
disorder and awarded a disability rating of 10 percent.  In a 
statement submitted with her VA Form 9, the veteran reported 
that she was right hand dominant.  She asserted that her left 
wrist was constantly painful and had less than full range of 
motion and "significant" weakness.  She contends that the 
disability rating of her left wrist should be higher than 10 
percent.

For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for status post fracture of the left 
wrist with malunion and chronic pain.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001). 

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  Therefore, 
the Board will first consider the history of the disability 
in question.  Then the Board will consider the medical 
evidence developed in recent proximity to the claim.

Service medical records show that the veteran sustained a 
fracture of the left radius in a skiing accident in February 
1977.  The fracture was reduced and casted but healed 
misaligned with palmar and ulnar deviation of the proximal 
fragment.  She subsequently underwent surgery for an opening 
wedge osteotomy of the left distal radius with bone graft 
from the right iliac crest.  During the same surgery, the 
veteran underwent an ulnar cap prosthesis and carpal tunnel 
release.  An X-ray taken in October 1990 showed evidence of 
old trauma and the presence of a prosthesis at the distal 
ulna.  When her wrist was examined in September 1991, the 
veteran reported that she was able to perform her duties.  
She told an examiner that she had ulnar wrist pain, the onset 
of which was three years prior to the examination.  On 
examination, the following ranges of motion in the left wrist 
were noted: dorsiflexion 90 degrees, palmar flexion, 90 
degrees, radial deviation 25 degrees, ulnar deviation, 45 
degrees; supination and pronation of the hand was 80 degrees.  
Grip strength in the left hand was slightly lower than grip 
strength in the right hand.  An X-ray showed a healed open 
wedge osteotomy.  The reported impression was status post 
open wedge osteotomy.

During a VA examination in January 1992, it was noted that 
the veteran had recently retired from the Air Force.  She had 
complaints of multiple joint pain, including left wrist pain.  
The examiner noted the history of fracture of the left radius 
in 1977 resulting in malunion and an osteotomy.  The veteran 
complained of abnormal motion in the wrist and weakness in 
the left hand and forearm.  Objective findings included 
decreased strength in the left wrist with abnormal movement 
of the distal forearm.  Sensation was intact and distal 
pulses were good.  The pertinent diagnosis was status post 
fracture of the left wrist with malunion and chronic pain.

During another VA examination in January 1992, the veteran 
complained of intermittent pain in the ulnar area of her left 
forearm and occasional crepitus in the wrist.  She also 
reported diminished strength, especially if she tried to 
carry an object with her arm supinated.  On examination, 
there was no apparent deformity of the wrist.  There were two 
well-healed incision scars which were nontender.  There was 
slight weakness in the left wrist, particularly in the supine 
position.  The veteran could supinate, pronate, and evert the 
left arm with no problem.  She had no complaints of pain 
during such motion.  The examiner was able to feel something 
moving in the wrist, which was not painful unless pressed 
hard.  There was no swelling or inflammatory lesion.  An X-
ray showed an old, healed fracture of the distal end of the 
radius with slight residual deformity and excision of the 
distal end of the ulna with plastic replacement prosthesis.  
The examiner who conducted the clinical examination reported 
a diagnosis of fracture of the left wrist.

The veteran was granted entitlement to service connection for 
status post fracture of the left wrist with malunion and 
chronic pain by a March 1992 rating decision.  The associated 
disability was rated 10 percent, effective from the date of 
the day following the veteran's separation from service.  The 
10 percent rating has been in effect since that time.

To evaluate the veteran's left wrist disability, the RO has 
utilized Diagnostic Codes 5211 and 5212.  Under Diagnostic 
Code 5211, a 10 percent rating is assigned for malunion with 
bad alignment of the ulna.  A 20 percent rating is assigned 
for nonunion of the ulna in the lower half.  A 20 percent 
rating is also assigned for nonunion in the upper half, with 
false movement without loss of bone substance or deformity on 
the minor side.  Minor side impairment of the ulna with 
nonunion and false movement with loss of bone substance (one 
inch or more) and marked deformity is rated 30 percent.

Under Diagnostic Code 5212, a 10 percent rating is assigned 
for malunion of the radius with bad alignment.  A 20 percent 
rating is assigned for nonunion in the upper half of the 
radius, and for nonunion in the lower half without loss of 
bone substance or deformity, if on the minor side.  A 30 
percent rating is assigned for nonunion of the lower half of 
the radius on the minor side with false movement, loss of 
bone substance (one inch or more) and marked deformity.

VA outpatient treatment records dated in 1992 show that the 
veteran had complaints of left wrist pain.  When the wrist 
was examined in August 1992, it was not swollen.  There was 
no pain with motion except with adduction.  The veteran was 
issued a wrist splint in November 1992.

The veteran testified in December 1992 that she had varying 
degrees of pain and discomfort in her left wrist, depending 
on the position of the wrist and the weight of an object she 
carried in her left hand.  During periods of increased 
discomfort, she wore a wrist brace.  She was able to 
demonstrate for the Hearing Officer ranges of motion, 
including supination, pronation, and ulnar and radial 
deviation.  She did not indicate that any such motion was 
painful.

The Board has reviewed the entire record, including the 
testimony proffered by the veteran in December 1992.  The 
Board finds that the veteran's left wrist disability is 
manifested by subjective complaints of occasional pain and 
objective findings of decreased strength in the left wrist, 
without clinical evidence of nonunion of the radius or ulna, 
nor clinical evidence of limitation of left wrist or forearm 
motion.  Therefore, the Board concludes that the criteria for 
a rating in excess of 10 percent have not been met under 
Diagnostic Code 5211 or 5212.

The Board has also considered the veteran's left wrist 
disability in the context of other diagnostic codes 
pertaining to wrist disability to determine if a rating in 
excess of 10 percent may be assigned under such other codes.  
The record does not show that the veteran has disability 
compensable at a rate in excess of 10 percent under 
Diagnostic Code 5210 (nonunion of the radius and ulna with 
flail joint) or under Diagnostic Code 5213 (impairment of 
supination and pronation).

The Board has considered whether a "staged" rating is 
appropriate for the disability due to PTSD.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning a rating in excess of 10 percent 
during the period in question.

It is the veteran's responsibility to report for the 
examinations and to cooperate in the development of the 
claim.  The consequences of failure to report for a VA 
examination without good cause include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2001).  The veteran failed to 
report of a VA examination scheduled for her in San Juan, 
Puerto Rico, in March 1997.  At the time of the examination, 
her record address was in the United States Territory of the 
Virginia Islands.  

The veteran's representative has asserted that the veteran's 
failure to report for the examination should not be a basis 
for denial of her claim, as she did not reside in Puerto 
Rico.  The RO has determined, as indicated in the Supplement 
Statement of the Case dated in January 1998, with which 
determination the Board concurs, that the Puerto Rico VA 
medical center was the appropriate facility for the proposed 
VA examination.  Therefore, the veteran's failure to report 
for the scheduled VA examination would suffice for a denial 
of her claim.

II.  Extraschedular and other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2001).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does not show that the veteran's 
service-connected left wrist disability is manifested by such 
findings as limitation of motion, painful motion, 
incoordination, weakness, loose motion, excess fatigability, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing and weight-bearing.  The veteran's subjective 
complaints of pain do not provide a basis for a higher rating 
using 38 C.F.R. § 4.45, DeLuca, or related regulations and 
Court decisions.  

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's left wrist disability, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation.  

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of a wrist 
disorder, but the clinical evidence in the record does not 
show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for her left wrist disability.  Also, the left 
wrist disorder does not otherwise so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

Finally, the Board has considered the doctrine of benefit of 
the doubt. That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, there is no 
approximate balance between the positive and negative 
evidence, as the credible evidence in the record is 
overwhelmingly against the veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).


III.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
the claim; to assist the veteran in the development of the 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and her representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the March 1992 rating 
decision, by the January 1994 Statement of the Case (SOC), 
and by the supplemental SOCs.  Further, by a letter dated in 
May 2002, the veteran was informed of the regulations 
implemented pursuant to the VCAA, and was informed of the 
evidence needed to substantiate her claim and of the duties 
that the RO would undertake to assist her in developing her 
claim and what she should do to substantiate her claim.  The 
veteran has been informed that to substantiate her claim she 
should submit evidence showing disability which meets the 
criteria for a higher rating.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements to the veteran 
concerning evidence and information needed to substantiate 
her claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including: 
service medical records; medical and other records from VA 
medical facilities; and records from other Federal agencies, 
such as the Social Security Administration.  This duty also 
includes the duty to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, such as private medical records identified by the 
veteran.  In this case, the RO has exhausted all efforts to 
obtain all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when she filed her claim, her Notice of 
Disagreement, and her substantive appeal.  Other 
opportunities to identify evidence were during her testimony 
before a RO hearing officer, and in the statements filed  her 
behalf by her representative.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran had a VA examination of the wrist in January 1992.  
In addition, VA has attempted to afford the veteran another 
examination in the appropriate medical facility.  The veteran 
failed to report for the examination.

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
failed to obtain any records identified by the veteran, as 
she has not identified any treatment records or other 
evidence.

ORDER

Entitlement to a rating in excess of 10 percent for status 
post fracture of the left wrist with malunion and chronic 
pain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

